United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3526
                                    ___________

Ruthie Mae Stewart,                      *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
General Mills Operations, LLC,           * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: May 3, 2010
                                 Filed: May 21, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Ruthie Mae Stewart appeals the district court’s1 dismissal of her action in which
she alleged that General Mills violated the Family and Medical Leave Act of 1993.
After careful de novo review, see Banks v. Int’l Union Elec., Elec., Technical,
Salaried & Mach. Workers, 390 F.3d 1049, 1052 (8th Cir. 2004), we conclude that
dismissal of the suit on federal-law res judicata grounds was proper, see Taylor v.
Sturgell, 128 S. Ct. 2161, 2171 (2008) (preclusive effect of federal-court judgment in
federal-question case is determined by federal common law); Rutherford v. Kessel,

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
560 F.3d 874, 877 (8th Cir. 2009) (res judicata precludes second suit if "its claims
arise out of the same nucleus of operative facts as the prior claim"). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-